Citation Nr: 0205675	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  97-28 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO decided that new and 
material evidence adequate to reopen the claim for service 
connection for hearing loss of the right ear had not been 
submitted.


FINDINGS OF FACT

1.  In January 1996, the RO denied the veteran's claim of 
service connection for hearing loss of the right ear.  The RO 
notified the veteran of the decision in February 1996 and 
notified him of his procedural and appellate rights.  The 
veteran appealed the decision in November 1997, but his 
appeal was deemed untimely.

2.  Some of the evidence that has been added to the record 
since the RO's January 1996 decision is not duplicative of 
the evidence that was of record at the time of that decision, 
and suggests the veteran may have suffered from hearing loss 
of the right ear while he was on active duty in service.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's January 1996 decision, the requirements to reopen the 
veteran's claim of service connection for hearing loss of the 
right ear have been met.  38 U.S.C.A. § 1110, 1131, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for hearing loss of 
the right ear is not only new and material, but it is also 
sufficient to grant service connection for his condition when 
considered in the light of the entire record.  He claims that 
he developed hearing loss in his right ear that had its onset 
during military service.

In January 1996, the RO denied service connection for 
bilateral hearing loss.  The RO noted that the veteran did 
not suffer from hearing loss.  The appellant was notified of 
the determination in February 1996.  (Service connection was 
subsequently granted for hearing loss of the left ear).  The 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

The standard applied by the RO in its December 1997 rating 
decision was dictated by the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claim (Court), in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  This standard required that there must be a 
reasonable possibility that the new evidence would change the 
outcome of the prior final decision in order to be considered 
"material" evidence. 

Subsequent to the December 1997 RO decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the Court's interpretation of the term 
"new and material" overstepped the actual definition set 
for in the regulation.  See Hodge v. West, 155 F.3d 1356, 
1361, 1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  
The Federal Circuit overruled the Colvin test for the 
purposes of reopening claims for the award of veterans' 
benefits and stated that whether new is material must be 
evaluated "under the proper, regulatory standard."  See 
Hodge, 155 F.3d at 1362, 1364.

The Board has the authority to determine on a de novo basis 
whether a claim had been properly reopened under VAOPGCPREC 
5-92 (O.G.C. Prec. 5-92).  The Board must determine whether 
new and material has been submitted because this affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been received, the analysis must end and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  However, if the Board determines that 
new and material evidence has been submitted, then the claim 
must be reopened and the former disposition reviewed based on 
the entire record.  See 38 U.S.C.A. § 5108.    

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  However, there is no 
requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) recently amended 38 C.F.R. § 
3.156(a), which went into effect on August 29, 2001, for the 
purpose redefining what constitutes new and material evidence 
in order to reopen a final decision.  See 66 Fed. Reg. 45,628 
(2001).  These changes are prospective, however, and only 
apply to claims filed on or after August 29, 2001.  These 
changes do not apply to the present case.

Records submitted after the last final rating decision in 
January 1996 are considered new.  The veteran submitted an 
October 1997 statement from Dr. John A. Coleman.  In his 
October 1997 letter, Dr. Coleman stated that the veteran has 
had sensorineural hearing loss for a long period of time.  
The doctor referenced a 1996 audiogram, which illustrated his 
findings.

After reviewing the record, the Board concludes that the 
evidence, namely Dr. Coleman's October 1997 statement, is new 
and material.  Dr. Coleman's statement is considered material 
because it bears directly and substantially upon the issue of 
hearing loss in the veteran's right ear.  The Board finds 
that the evidence received subsequent to January 1996 is new 
and material and does serve to reopen a claim for entitlement 
to service connection for hearing loss of the right ear.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss of the 
right ear pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hearing loss 
of the right ear.  To this extent, the appeal is allowed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

